DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021, 11/09/2021 and 06/09/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under U.S.C. 103 as being unpatentable over Raina et al.  US 20160142518 herein after Raina, in view of Patel et al. US 20170262650 herein after Patel.
Regarding Claim 1, Raina disclose a communication method performed by a terminal device (see para. 75, a base station and a UE may communicate information regarding compression capabilities or configurations), wherein the method comprises: receiving compression configuration information from a network device (see abstract, Methods, systems, and devices described for wireless communication at a UE. In aspects, a receiver may receive a transmission requesting information about support for data compression; para. 75, the base station may send an extended UE capability request). In aspects, information regarding compression capabilities or configurations may be included in such extended capability communications), wherein the compression configuration information enables the terminal device to activate a first Ethernet compression capability (see para. 75-76, UE to engage in extended capability communications the base station may send an extended UE capability request) generating a first Ethernet packet based on the compression configuration information, wherein the first Ethernet packet is a Packet Data Convergence Protocol (PDCP) layer packet and the first Ethernet packet is a compressed packet and sending the first Ethernet packet to the network device (see para. 76, The UE may acknowledge the configuration request from the base station by sending a message carrying the confirmation for the request. Next, the UE may send a message indicating to the base station whether the compression is enabled for PDCP PDUs following the indication). Raina disclose all the subject matter but fails to explicitly mention the terminal device to activate a first Ethernet compression capability. However, Patel from a similar field of endeavor discloses the terminal device to activate a first Ethernet compression capability (see para 22, network communication controller 116 utilizing any communication protocol which enables transmission of data (e.g., Ethernet, Wi-Fi, ZigBee, Bluetooth, RF)).  Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding Claim 2, Raina disclose wherein the first Ethernet packet comprises a first header, the first header comprises a first context identifier, and the first context identifier is used to identify first context information (see para. 44, conveying, via the compression option, a compression context identification (ID) which identifies the compression context applied to one or more portions of the data packet). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding Claim 3, Raina disclose wherein the first header comprises a field indicating whether the first Ethernet packet is a compressed packet (see para. 44 Other examples may include indicating to a receiver, via the compression option, to store the compression context using the compression context ID). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding Claim 4, Raina disclose wherein the method further comprises: sending a second Ethernet packet to the network device, wherein the second Ethernet packet comprises a second header, the second header comprises a first correspondence between the first context identifier and the first context information, and the second Ethernet packet is an uncompressed packet (see para. 25, Some examples of the method, apparatuses, or non-transitory computer-readable mediun1 described above may further include storing a compressed version of a packet, storing an uncompressed version of the packet). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding Claim 5, Raina disclose wherein the second header comprises the first context identifier and the first context information (see fig. 6C and para. 44, a compression context identification (ID) which identifies the compression context applied to one or more portions of the data packet). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding Claim 6, Raina disclose wherein the method further comprises: receiving first feedback information from the network device, wherein the first feedback information indicates that the network device successfully receives the first correspondence (see para. 76, 91, 92, receiver may receive the request from the transmitter and send an acknowledgment indicating that a particular context ID has been saved). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding Claim 7, Raina disclose wherein the method further comprises: reporting, to the network device, a capability whether the terminal device supports both robust header compression (ROHC) and Ethernet header compression (see para. 90, using the robust header compression (ROHC) protocol by both UE and base station). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14). 
Regarding claims 8 and 15 the rejection is the same as claim 1 
Regarding claims 9 and 16 the rejection is the same as claim 2
Regarding claims 10 and 17 the rejection is the same as claim 3
Regarding claims 11 and 18 the rejection is the same as claim 4
Regarding claims 12 and the rejection is the same as claim 5
Regarding claims 13 and 19 the rejection is the same as claim 6
Regarding claims 14 and 20 the rejection is the same as claim 7
Regarding claims 8 and 15, Raina further disclose an apparatus, wherein the apparatus comprises: a memory; and one or more processors coupled to the memory, wherein the one or more processors are configured to (see para 13, The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory, wherein the instructions are executable by the processor to receive). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Patel’s enabling transmission of data (e.g., Ethernet) scheme into the disclosure of Raina’s evolved data compression signaling scheme. The method can be implemented in a wireless network communication. The motivation of doing this is to prevent large scale, direct, online access to secure data prevents cyber criminals from having access to sensitive data by placing the bulk of the data in a location which is not continuously accessible by online users (see para. 12 -14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463